Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 1 of 29 PageID #: 311



                            UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF TEXAS - SHERMAN DIVISION


 LURACO HEALTH & BEAUTY, LLC,            §
     Plaintiff,                          §                          Case No. 4:19-cv-00051-ALM-KPJ
                                         §
 v.                                      §
                                         §                          JURY TRIAL
 VU TRAN, NGA VO,                        §                          DEMANDED
 LUCY SAM’S SPA & NAIL SUPPLY, INC       §
 BURRY COSMETIC, INC.                    §
 SAM’S SPA SUPPLY, INC.,                 §
 SAM’S NAIL SUPPLY INC.,                 §
 SAM’S NAIL SUPPLY SAN ANTONIO, INC.,    §
 SAM-SPA HOLDING CO., INC.,              §
 GTP INTERNATIONAL CORP.,                §
 XUYEN CHAU LUC MFG. – TRADING CO., LTD. §
       Defendants.                       §

           LURACO HEALTH & BEAUTY, LLC’S FIRST AMENDED COMPLAINT
                        FOR PATENT INFRINGEMENT1

           Plaintiff Luraco Health & Beauty, LLC brings this action against defendants Vu Tran and

 his business entities as herein named, for their manufacture, use, import, and sale of a children’s

 pedicure spa and spa pumps that infringe Plaintiff’s patents.

                                              I.    PARTIES

 1.        Plaintiff Luraco Health and Beauty, LLC (“Plaintiff” or “Luraco”) is a Texas corporation

 with principal place of business in Arlington, Texas and may be contacted through its counsel.

 2.        Defendant Vu Tran (“Tran”) is a resident of Richardson, Texas who may be served at his

 business address, his business address at 5517 Enfield Drive, Richardson, Texas, 75082, his

 residence at 5113 Cantera Court, Richardson, TX 75082, or wherever he may be found. Tran and

 fellow defendant Nga Vo appear to manage or own the remaining defendants which follow.




 1
     This First Amended Complaint was originally filed on January 30th, 2019. It was later deemed not filed.
 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.                    Page 1
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 2 of 29 PageID #: 312



 3.     Defendant Nga Vo (“Vo”) is wife of Vu Tran and also may be served at her business

 address, 5517 Enfield Drive, Richardson, Texas, 75082, her residence at 5113 Cantera Court,

 Richardson, TX 75082, or wherever she may be found. She is listed as the owner of Defendant

 Lucy Sam’s Spa & Nail Supply, Inc.

 4.     Defendant Lucy Sam’s Spa & Nail Supply, Inc. operates at 3212 N. Jupiter, Ste. 105,

 Garland, Texas, 75044, and also does business as “Sam’s Spa Supply, Inc.” and other names at

 locations in Texas and Oklahoma, and may be served by process to the previous address or her

 home or where she may be found. This defendant was misnamed in the Original Complaint.

 5.     Defendant Burry Cosmetic, Inc. operates at 3212 N. Jupiter in Garland, Texas, 75044,

 was formed in May of 2013 by Nga Vo (Tran’s wife) and filed an assumed name of “Sam’s Spa

 Supply” in Texas (just a few months before her husband dissolved “Sam’s Spa Supply, Inc.”).

 6.     Defendant Sam’s Spa Supply, Inc. (“Sam’s Spa”) is a Texas corporation which was

 owned by Tran and, according to records with the Texas Secretary of State, was voluntarily

 dissolved in September of 2013, a few months after Vo (Tran’s wife) adopted “Sam’s Spa

 Supply, Inc.” as the assumed name of her Burry Cosmetic, Inc. While the actual owner of Sam’s

 Spa is unclear, several stores are still operating in Texas and Oklahoma, and may be served at its

 registered address for service by delivery of process to Vu Tran, its registered agent and

 managing member as provided to the Texas Secretary of State, 5517 Enfield Drive, Richardson,

 Texas, 75082.

 7.     Defendant Sam’s Nail Supply, Inc. (“Sam’s Nail”) was formed by Tran in December

 2012 and a Texas for-profit corporation that may be served by delivery of process to Tran, its

 registered agent and managing member, at his registered address for service as provided to the




 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.          Page 2
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 3 of 29 PageID #: 313



 Texas Secretary of State, 3325 W. Walnut Street, #500, Garland, Texas 75042, his home at 5113

 Cantera Court, Richardson, TX 75082, or wherever he may be found.

 8.     Defendant Sam’s Nail Supply San Antonio, Inc. (“Sam’s San Antonio”) is a Texas for-

 profit corporation operating from its principal office in Richardson, Texas which can be served

 to Vu Tran as discussed above.

 9.     Defendant Sam-Spa Holding Company, Inc. (“Sam’s Holdings”) was formed on April 28,

 2017, is located at 5113 Cantera Court, Richardson, Texas, 75082-2768, where it may be served

 with process to its registered agent, Vu Tran.

 10.    GTP International Corp. (“GTP”) is another Tran-operated Texas corporation located at

 11090 Grader St, Dallas, TX 75238, and may also be served by delivery of process to its

 president, Vu Tran, at 5517 Enfield Dr., Richardson, TX 75082, or wherever he may be found.

 11.    Defendant Xuyen Chau Luc Manufacturing - Trading Co., Ltd. (“Xuyen”) is located at 13

 Street 9, Ward 13, District 6, Ho Chi Minh City, tax code 0303530912, in District 6 Tax

 Department, and owned by Tran, who uses Xuyen to import patent-infringing products as

 managed by Tran. It may be served to Tran at any of the above addresses.

                             II.   JURISDICTION AND VENUE

 12.    These claims arise under the patent laws of the United States, 35 U.S.C. § 1 et seq., and

 the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202. This Court has subject matter

 jurisdiction over these claims pursuant to 28 U.S.C. §§ 1331, 1338(a), and 2201(a).

 13.    Defendant Tran resides in Garland, Texas, and therefore subject to personal jurisdiction

 in the Northern District of Texas. Tran owns Sam’s Spa, Sam’s Nails, and Sam’s San Antonio

 (corporately, “Sam Businesses”), as well as GTP, which manufactures and supplies the other

 entities with a children’s spa and spa pump. Tran operates his businesses from the Northern



 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.         Page 3
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 4 of 29 PageID #: 314



 District, including the decision for the Sam Businesses to infringe Plaintiff’s patents, as

 discussed infra, making those businesses also subject to jurisdiction and venue before this Court.

                             III.    FACTUAL BACKGROUND

 14.    Luraco owns the exclusive right to exploit and enforce several patents, including:

       a. Utility patent no. 9,926,933 (“the ‘933 patent”) issued March 27, 2018 which disclosed

          a bearing and shaft assembly and associated jet assembly, housing, and methods, as

          shown on Exhibit A and incorporated here;

       b. Design patent no. D622,736 (“the D‘736 patent”) for a Jet Pump Housing, which

          disclosed a spa housing and cap, as shown on Exhibit B and incorporated here; and

       c. Design patent no. D751,723 (“the D‘723 patent”) for a Foot Spa, which disclosed an

          ornamental design for a child’s foot spa, as shown on Exhibit C and incorporated here.

 15.    Defendants are directly infringing and inducing others to infringe the above patents

 (“Patents-In-Suit”) by making, using, and offering to sell products which practice their claims.

 16.    Specifically, Defendant Tran directs the Sam Businesses to manufacture, use, import, and

 sell products which infringe the Patents-In-Suit, including but not limited to:

        a) a jet pump, as shown on Exhibit D (“Sam’s Accused Pump”), which infringes claims

            of the ‘933 and D’736 patents,

        b) a children’s pedicure spa (“Sam’s Accused Pedicure Spa”), also sold through Sam’s

            Spa as shown on Exhibit E, identified as the Bellagio model and made by GTP, which

            infringes the design disclosed in the D‘723 patent.

 17.    Specifically, Defendant GTP manufactures and sells the Bellagio model children’s

 pedicure spa to nail salons, including the Sam Businesses Entities.




 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.            Page 4
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 5 of 29 PageID #: 315



 18.    Since Sam’s Accused Pump has been available, Plaintiff has noted that its sales to the

 Sam Businesses have dramatically decreased to zero. Plaintiff has also been informed that

 Defendants are offering Sam’s Accused Pump to the salon market.

 19.    Since Sam’s Accused Pedicure Spa has been available, Plaintiff has noted that its sales to

 the Sam Businesses for Plaintiff’s children’s pedicure spa have dramatically decreased to zero.

 20.    As a result of the infringement by Tran and his business entities of the Patents–In-Suit,

 Plaintiff has suffered business losses and will continue to suffer damage. This damage is

 irreparable, as the blatant actions encourage other industry players to ignore patents and

 intellectual property, damaging markets so that previous customers of Plaintiff will seek the less

 expensive product, irrespective of quality, as the appearance is the same as Plaintiff’s. Without

 the Court’s equitable intervention in the form of injunctive relief, Plaintiff will continue to suffer

 this irreparable harm – for which there is no adequate remedy at law.

 21.    In June 2018, Plaintiff sent a first letter by certified mail demanding that Tran and his

 entities cease their unlawful infringement, to which Luraco received no response. Exhibit F.

 22.    In July 2018, Plaintiff sent a second letter by certified mail demanding that Tran and his

 entities cease their unlawful infringement, and again, Luraco received no response. Exhibit G.

 23.    As detailed above, Defendants have been aware of the patents herein described but have

 deliberately copied Plaintiff’s inventions protected by patents anyway, continuing to do so even

 after Plaintiff attempted to work with them. Defendants have opted to continue their illegal

 actions in spite of those efforts and continuing their actions unabated at the filing of this suit.

             IV.    JOINT BUSINESS ENTERPRISE – CIVIL CONSPIRACY

 24.    Vu Tran, the Sam Businesses, his wife’s business, and Xuyen should be considered a

 joint business enterprise as recognized in Texas law for purposes of adjudicating this dispute.



 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.                Page 5
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 6 of 29 PageID #: 316



 Triplex Commc’ns, Inc. v. Riley, 900 S.W.2d 716, 718-19 (Tex. 1995). All Defendants are

 controlled by Tran and are part of one series of retail stores.



           V.    PATENT ALLEGATIONS CONCERNING THE ‘933 PATENT

 25.    Claim 1:

 a.     Sam’s Accused Pump includes a sleeve-type, bearing assembly comprising an outer

 bearing member and a sleeve-type, inner bearing member.

 b.     Further, the aforementioned outer bearing member comprises a body comprising a first

 end, a second end, and a cavity extending from said first end to said second end, the cavity of

 said body is dimensioned and configured for receiving said sleeve-type, inner bearing member

 wherein said outer bearing member is dimensioned and configured for fitting within a cavity of a

 magnetic impeller of the jet assembly of the magnetic coupling-type pump used for displacing

 the fluid to the environment, and wherein said outer bearing member is manufactured of a plastic

 material or engineered plastics.

 c.     Further, Sam’s Accused Pump’s aforementioned sleeve-type, inner bearing member

 comprises a body comprising a first end, a second end, and a cavity extending from said first end

 to said second end of said body of said sleeve-type, inner bearing member, wherein said sleeve-

 type, inner bearing member is dimensioned and configured for fitting within said cavity of said

 body of said outer bearing member and within the cavity of the magnetic impeller of the jet

 assembly, and wherein said sleeve-type, inner bearing member is manufactured of rubber or a

 rubber-like material.




 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.          Page 6
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 7 of 29 PageID #: 317



 d.     Further, Sam’s Accused Pump’s aforementioned outer bearing member and said sleeve-

 type, inner bearing member, when in operational use, are positioned adjacent to one another and

 are aligned axially with one another.

 e.     Further, Sam’s Accused Pump’s aforementioned shaft assembly comprising a shaft

 member and a shaft protection member, wherein said shaft assembly is adapted for being secured

 at a predetermined location within a housing of the jet assembly,

 f.     Further, the Sam’s Accused Pump’s aforementioned shaft protection member comprises a

 body comprising a first end, a second end, and a cavity extending from said first end to said

 second end of said body of said shaft protection member, wherein said cavity of said body of

 said shaft protection member is dimensioned and configured for receiving said shaft member,

 wherein said shaft protection member is dimensioned and configured for fitting within said

 cavity of said body of said sleeve-type, inner bearing member and within the cavity of the

 magnetic impeller of the jet assembly, and wherein said shaft protection member is manufactured

 of a hard material.

 g.     Further, Sam’s Accused Pump’s aforementioned shaft member comprises a body

 comprising a first end and a second end, and wherein said shaft member is dimensioned and

 configured for fitting within said cavity of said body of said shaft protection member and within

 the cavity of the magnetic impeller of the jet assembly.

 h.     Further, Sam’s Accused Pump’s aforementioned shaft member, when in operational use,

 said shaft member and said shaft protection member are positioned within said cavity of said

 body of said sleeve-type, inner bearing member, which is positioned within said cavity of said

 body of said outer bearing member.




 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.          Page 7
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 8 of 29 PageID #: 318



 i.     Further, the Sam’s Accused Pump, when in operational use, the aforementioned outer

 bearing member, said sleeve-type, inner bearing member, said shaft protection member, and said

 shaft member are all positioned within the cavity of the magnetic impeller of the jet assembly,

 wherein (again when in operational use), the magnetic impeller of the jet assembly is rotatory

 within the housing of the jet assembly such that fluid is displaced to the environment.

 26.    Claim 2: The Sam’s Accused Pump comprises a bearing and shaft assembly described

 previously under Claim 1, wherein said shaft protection member further comprises a base

 comprising a cavity, and wherein said body of said shaft protection member extends upwardly

 from said base of said shaft protection member, and wherein said cavity of said base of said shaft

 protection member is dimensioned and configured for receiving said shaft member.

 27.    Claim 3: Sam’s Accused Product includes a bearing and shaft assembly as described in

 claim 1, wherein said base of said shaft protection member has a central hole.

 28.    Claim 4: Sam’s Accused Pump includes a bearing and shaft as described in claim 1,

 wherein said hard material of said shaft protection member is ceramic or a ceramic-type material.

 29.    Claim 5: Sam’s Accused Pump includes a bearing and shaft assembly as described in

 claim 1, wherein said shaft protection member is polished.

 30.    Claim 6: Sam’s Accused Pump includes a bearing and shaft assembly as described in

 claim 1, wherein said shaft assembly is secured about a center of an inner surface of a bottom of

 the housing of the jet assembly.

 31.    Claim 7: Sam’s Accused Pump includes a bearing and shaft assembly as described in

 claim 1, wherein said shaft assembly and said bearing assembly align an axis of rotation of the

 magnetic impeller with an axis of rotation of a driving magnetic plate mounted to a motor, and




 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.           Page 8
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 9 of 29 PageID #: 319



 said shaft assembly is secured to a bottom of the housing of the jet assembly and said bearing

 assembly is secured to the center of the magnetic impeller within the housing of the jet assembly.

 32.    Claim 8: Sam’s Accused Pump includes a bearing and shaft assembly as described in

 claim 2, wherein a portion of said outer bearing member and said first end of said body of said

 sleeve-type, inner bearing member are substantially flush with a rear side of the magnetic

 impeller when said outer bearing member and said sleeve-type, inner bearing member are

 positioned within the cavity of the magnetic impeller of the jet assembly.

 33.    Claim 9: Sam’s Accused Pump includes a bearing and shaft assembly as described in

 claim 8, wherein said outer bearing member further comprises a base comprising a cavity,

 wherein said body of said outer bearing member extends upwardly from said base of said outer

 bearing member, and wherein said cavity of said base of said outer bearing member is

 dimensioned and configured for receiving said sleeve-type, inner bearing member.

 34.    Claim 10: Sam’s Accused Pump includes a bearing and shaft assembly as described in

 Claim 2, wherein said shaft assembly is secured about a center of an inner surface of a bottom of

 the housing of the jet assembly.

 35.    Claim 11: Sam’s Accused Pump includes a bearing and shaft assembly as described in

 Claim 2, wherein said shaft assembly and said bearing assembly align an axis of rotation of the

 magnetic impeller with an axis of rotation of a driving magnetic plate mounted to a motor, and

 wherein said shaft assembly is secured to a bottom of the housing of the jet assembly and said

 bearing assembly is secured to the center of the magnetic impeller within the housing of the jet

 assembly.

 36.    Claim 12: Sam’s Accused Pump includes a bearing and shaft assembly as described in

 Claim 1, wherein, when in operational use, said shaft assembly is stationary.



 4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al.           Page 9
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 10 of 29 PageID #: 320



  37.    Claim 13: Sam’s Accused Pump includes a bearing and shaft assembly as described in

  Claim 1, wherein said shaft member is manufactured of steel or a metal material.

  38.    Claim 14: Sam’s Accused Pump includes a bearing and shaft assembly as described in

  Claim 1, wherein a base of said shaft protection member has a central hole.

  39.    Claim 15: Sam’s Accused Pump includes a bearing and shaft assembly as described in

  Claim 1, wherein the fluid is displaced to a spa environment.

  40.    Claim 16: Sam’s Accused Pump includes a bearing and shaft assembly as described in

  Claim 2, wherein the fluid is displaced to a spa environment.

  41.    Claim 17: Sam’s Accused Pump includes a bearing and shaft assembly as described in

  Claim 9, wherein said base of said outer bearing member has a central hole.

  42.    Claim 18:

  a.     The Sam’s Accused Pump includes a bearing and shaft assembly adapted for use in a jet

  assembly of a magnetic coupling-type pump used for displacing a fluid to an environment, said

  improved bearing and shaft assembly comprising a sleeve-type, bearing assembly comprising an

  outer bearing member and a sleeve-type, inner bearing member, wherein said outer bearing

  member comprises a body that comprises a first end, a second end, and a cavity extending from

  said first end to said second end, wherein said cavity of said body is dimensioned and configured

  for receiving said sleeve-type, inner bearing member, and wherein said outer bearing member is

  dimensioned and configured for fitting within a cavity of a magnetic impeller of the jet assembly

  of the magnetic coupling-type pump used for displacing the fluid to the environment, wherein

  said sleeve-type, inner bearing member comprises a body comprising a first end, a second end,

  and a cavity extending from said first end to said second end of said body of said sleeve-type,

  inner bearing member, and wherein said sleeve-type, inner bearing member is dimensioned and



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 10
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 11 of 29 PageID #: 321



  configured for fitting within said cavity of said body of said outer bearing member and within the

  cavity of the magnetic impeller of the jet assembly, and wherein said outer bearing member and

  said sleeve-type, inner bearing member, when in operational use, are positioned adjacent to one

  another and are aligned axially with one another; and a shaft assembly comprising a shaft

  member and a shaft protection member, wherein said shaft assembly is adapted for being secured

  at a predetermined location within a housing of the jet assembly.

  b.     Further, the Sam’s Accused Pump’s aforementioned shaft protection member comprises a

  base and a body extending upwardly from said base of said shaft protection member, wherein

  said base of said shaft protection member comprises a cavity, wherein said body of said shaft

  protection member comprises a first end, a second end, and a cavity extending from said first end

  to said second end of said body of said shaft protection member, wherein each of said cavity of

  said base and said cavity of said body of said shaft protection member is dimensioned and

  configured for receiving said shaft member, and wherein said shaft protection member is

  dimensioned and configured for fitting within said cavity of said body of said sleeve-type, inner

  bearing member and within the cavity of the magnetic impeller of the jet assembly, wherein said

  shaft member comprises a body that comprises a first end and a second end, and wherein said

  shaft member is dimensioned and configured for fitting within said cavity of said body of said

  shaft protection member and within the cavity of the magnetic impeller of the jet assembly,

  wherein, when in operational use, said shaft member and said shaft protection member are

  positioned within said cavity of said body of said sleeve-type, inner bearing member, which is

  positioned within said cavity of said body of said outer bearing member, wherein, when in

  operational use, said outer bearing member, said sleeve-type, inner bearing member, said shaft

  protection member, and said shaft member are all positioned within the cavity of the magnetic



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 11
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 12 of 29 PageID #: 322



  impeller of the jet assembly, and wherein, when in operational use, the magnetic impeller of the

  jet assembly is rotatory within the housing of the jet assembly such that fluid is displaced to the

  environment.

  43.     Claim 19: The Sam’s Accused Pump includes a shaft assembly described by Claim 18,

  wherein said base of said shaft protection member has a central hole.

  44.     Claim 20: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein said outer bearing member is manufactured of a plastic material or engineered

  plastics.

  45.     Claim 21: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, a bearing and shaft assembly according to claim 18, wherein said sleeve-type, inner

  bearing member is manufactured of rubber or a rubber-like material.

  46.     Claim 22: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein said shaft member is manufactured of steel or a metal material.

  47.     Claim 23: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein said shaft protection member is manufactured of a hard material.

  48.     Claim 24: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 23, wherein said hard material is ceramic or a ceramic-type material.

  49.     Claim 25: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein said shaft protection member is polished.

  50.     Claim 26: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, engineered plastics, wherein said sleeve-type, inner bearing member is manufactured

  of rubber or a rubber-like material, wherein said shaft member is manufactured of steel or a

  metal material, and wherein said shaft protection member is manufactured of a hard material.



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 12
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 13 of 29 PageID #: 323



  51.    Claim 27: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 26, wherein said hard material is ceramic or a ceramic-type material.

  52.    Claim 28: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 26, wherein said shaft protection member is polished.

  53.    Claim 29: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein said shaft assembly is secured about a center of an inner surface of a bottom

  of the housing of the jet assembly.

  54.    Claim 30: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein said shaft assembly and said bearing assembly align an axis of rotation of the

  magnetic impeller with an axis of rotation of a driving magnetic plate mounted to a motor, and

  wherein said shaft assembly is secured to a bottom of the housing of the jet assembly and said

  bearing assembly is secured to the center of the magnetic impeller within the housing of the jet

  assembly.

  55.    Claim 31: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein said outer bearing member further comprises a base, wherein said base of said

  outer bearing member and said first end of said body of said sleeve-type, inner bearing member

  are substantially flush with a rear side of the magnetic impeller when said outer bearing member

  and said sleeve-type, inner bearing member are positioned within the cavity of the magnetic

  impeller of the jet assembly.

  56.    Claim 32: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 31, wherein at least one of said base of said outer bearing member and said base of said

  shaft protection member is a base having a central hole.




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 13
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 14 of 29 PageID #: 324



  57.    Claim 33: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 31, wherein said shaft assembly is secured about a center of an inner surface of a bottom

  of the housing of the jet assembly.

  58.    Claim 34: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 31, wherein said shaft assembly and said bearing assembly align an axis of rotation of the

  magnetic impeller with an axis of rotation of a driving magnetic plate mounted to a motor, and

  wherein said shaft assembly is secured to a bottom of the housing of the jet assembly and said

  bearing assembly is secured to the center of the magnetic impeller within the housing of the jet

  assembly.

  59.    Claim 35: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein, when in operational use, said shaft assembly is stationary.

  60.    Claim 36: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 18, wherein the fluid is displaced to a spa environment.

  61.    Claim 37: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 31, wherein the fluid is displaced to a spa environment.

  62.    Claim 38:

  a)     The Sam’s Accused Pump comprises a jet assembly of a magnetic coupling-type pump

  used for displacing a fluid to an environment, said jet assembly comprising a housing comprising

  at least one inlet aperture and at least one outlet aperture and defining a chamber, wherein said at

  least one inlet aperture is disposed about said housing and is dimensioned and configured to

  allow a fluid to pass through said at least one inlet aperture and enter into said chamber of said

  housing, and wherein said at least one outlet aperture is disposed about said housing and is




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 14
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 15 of 29 PageID #: 325



  dimensioned and configured to allow the fluid to pass through said at least one outlet aperture

  and exit from said chamber of said housing into the environment.

  b)     Further, the Sam’s Accused Pump comprises a magnetic impeller defining a cavity,

  wherein said magnetic impeller is positioned within said chamber of said housing and configured

  to rotate within said chamber of said housing whereby rotation of said magnetic impeller causes

  the fluid to flow through said at least one inlet aperture and enter into said chamber of said

  housing and to flow through said at least one outlet aperture and exit from said chamber of said

  housing.

  c)     Further, the Sam’s Accused Pump comprises a bearing and shaft assembly comprising a

  sleeve-type, bearing assembly and a shaft assembly, wherein said sleeve-type, bearing assembly

  comprises an outer bearing member and a sleeve-type, inner bearing member, wherein said outer

  bearing member comprises a body that comprises a first end, a second end, and a cavity

  extending from said first end to said second end, wherein said cavity of said body is dimensioned

  and configured for receiving said sleeve-type, inner bearing member, and wherein said outer

  bearing member is dimensioned and configured for fitting within said cavity of said magnetic

  impeller, wherein said sleeve-type, inner bearing member comprises a body comprising a first

  end, a second end, and a cavity extending from said first end to said second end of said body of

  said sleeve-type, inner bearing member, and wherein said sleeve-type, inner bearing member is

  dimensioned and configured for fitting within said cavity of said body of said outer bearing

  member and within said cavity of said magnetic impeller, wherein said outer bearing member

  and said sleeve-type, inner bearing member, when in operational use, are positioned adjacent to

  one another and are aligned axially with one another, wherein said shaft assembly comprises a

  shaft member and a shaft protection member, wherein said shaft assembly is adapted for being



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 15
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 16 of 29 PageID #: 326



  secured at a predetermined location within said housing of said jet assembly, wherein said shaft

  member comprises a body that comprises a first end and a second end, and wherein said shaft

  member is dimensioned and configured for fitting within said cavity of said body of said shaft

  protection member and within said cavity of said magnetic impeller, wherein said shaft

  protection member comprises a base and a body extending upwardly from said base of said shaft

  protection member, wherein said base of said shaft protection member comprises a cavity,

  wherein said body of said shaft protection member comprises a first end, a second end, and a

  cavity extending from said first end to said second end of said body of said shaft protection

  member, wherein each of said cavity of said base and said cavity of said body of said shaft

  protection member is dimensioned and configured for receiving said shaft member, and wherein

  said shaft protection member is dimensioned and configured for fitting within said cavity of said

  body of said sleeve-type, inner bearing member and within said cavity of said magnetic impeller,

  wherein, when in operational use, said shaft member and said shaft protection member are

  positioned within said cavity of said body of said sleeve-type, inner bearing member, which is

  positioned within said cavity of said body of said outer bearing member, wherein, when in

  operational use, said outer bearing member, said sleeve-type, inner bearing member, said shaft

  protection member, and said shaft member are all positioned within said cavity of said magnetic

  impeller, and wherein, when in operational use, said magnetic impeller is rotatory within said

  housing of said jet assembly such that fluid is displaced to the environment.

  63.    Claim 39: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 38, wherein said base of said shaft protection member is a base having a central hole.




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 16
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 17 of 29 PageID #: 327



  64.     Claim 40: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 38, wherein said outer bearing member is manufactured of a plastic material or engineered

  plastics.

  65.     Claim 41: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 38, wherein said sleeve-type, inner bearing member is manufactured of rubber or a rubber-

  like material.

  66.     Claim 42: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 38, wherein said shaft member is manufactured of steel or a metal material.

  67.     Claim 43: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 38, wherein said shaft protection member is manufactured of a hard material.

  68.     Claim 44: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 43, wherein said hard material is ceramic or a ceramic-type material.

  69.     Claim 45: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 38, wherein said shaft protection member is polished.

  70.     Claim 46: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 38, wherein said outer bearing member is manufactured of a plastic material or engineered

  plastics, wherein said sleeve-type, inner bearing member is manufactured of rubber or a rubber-

  like material, wherein said shaft member is manufactured of steel or a metal material, and

  wherein said shaft protection member is manufactured of a hard material.

  71.     Claim 47: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 46, wherein said hard material is ceramic or a ceramic-type material.

  72.     Claim 48: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 46, wherein said shaft protection member is polished.



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 17
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 18 of 29 PageID #: 328



  73.    Claim 49: The Sam’s Accused Pump includes a bearing and shaft assembly described by

  Claim 46, wherein said jet assembly is adapted for being coupled to a motor assembly of the

  magnetic coupling pump wherein said magnetic impeller comprises a magnetic pole array,

  wherein the motor assembly comprises a motor, a magnetic pole array, and a motor shaft

  member adapted for being rotated such that a magnetic field generated by the magnetic pole

  array of the motor assembly moves or fluctuates in accordance with the rotation of the magnetic

  pole array of the motor assembly, wherein the motor drives the magnetic pole array, wherein the

  magnetic field moves and/or causes rotation of said magnetic pole array of said magnetic

  impeller, and wherein rotation of said magnetic impeller results in the fluid being drawn towards

  said magnetic impeller through said at least one inlet aperture and the fluid to be propelled out of

  said jet assembly through said at least one outlet aperture.

  74.    Claim 50

  a)     The Sam’s Accused Pump includes a magnetic coupling-type pump used for displacing a

  fluid to an environment, said pump comprising: 1) a motor assembly comprising a motor; and 2)

  a jet assembly comprising a housing comprising at least one inlet aperture and at least one outlet

  aperture and defining a chamber, wherein said at least one inlet aperture is disposed about said

  housing and is dimensioned and configured to allow a fluid to pass through said at least one inlet

  aperture and enter into said chamber of said housing, and wherein said at least one outlet

  aperture is disposed about said housing and is dimensioned and configured to allow the fluid to

  pass through said at least one outlet aperture and exit from said chamber of said housing into the

  environment.

  b)     Further, the aforementioned magnetic impeller defining a cavity, wherein said magnetic

  impeller is positioned within said chamber of said housing and configured to rotate within said



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 18
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 19 of 29 PageID #: 329



  chamber of said housing whereby rotation of said magnetic impeller causes the fluid to flow

  through said at least one inlet aperture and enter into said chamber of said housing and to flow

  through said at least one outlet aperture and exit from said chamber of said housing.

  c)     Further, the Sam’s Accused Pump includes a bearing and shaft assembly comprising a

  sleeve-type, bearing assembly and a shaft assembly, wherein said sleeve-type, bearing assembly

  comprises an outer bearing member and a sleeve-type, inner bearing member, wherein said outer

  bearing member comprises a body that comprises a first end, a second end, and a cavity

  extending from said first end to said second end, wherein said cavity of said body is dimensioned

  and configured for receiving said sleeve-type, inner bearing member, and wherein said outer

  bearing member is dimensioned and configured for fitting within said cavity of said magnetic

  impeller, wherein said sleeve-type, inner bearing member comprises a body comprising a first

  end, a second end, and a cavity extending from said first end to said second end of said body of

  said sleeve-type, inner bearing member, and wherein said sleeve-type, inner bearing member is

  dimensioned and configured for fitting with said cavity of said body of said outer bearing

  member and within said cavity of said magnetic impeller, wherein said outer bearing member

  and said sleeve-type, inner bearing member, when in operational use, are positioned adjacent to

  one another and are aligned axially with one another, wherein said shaft assembly comprises a

  shaft member and a shaft protection member, wherein said shaft assembly is adapted for being

  secured at a predetermined location within said housing of said jet assembly, wherein said shaft

  member comprises a body that comprises a first end and a second end, and wherein said shaft

  member is dimensioned and configured for fitting within said cavity of said body of said shaft

  protection member and within said cavity of said magnetic impeller, wherein said shaft

  protection member comprises a base and a body extending upwardly from said base of said shaft



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 19
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 20 of 29 PageID #: 330



  protection member, wherein said base of said shaft protection member comprises a cavity,

  wherein said body of said shaft protection member comprises a first end, a second end, and a

  cavity extending from said first end to said second end of said body of said shaft protection

  member, wherein each of said cavity of said base and said cavity of said body of said shaft

  protection member is dimensioned and configured for receiving said shaft member, and wherein

  said shaft protection member is dimensioned and configured for fitting within said cavity of said

  body of said sleeve-type, inner bearing member and within said cavity of said magnetic impeller,

  wherein, when in operational use, said shaft member and said shaft protection member are

  positioned within said cavity of said body of said sleeve-type, inner bearing member, which is

  positioned within said cavity of said body of said outer bearing member, wherein, when in

  operational use, said outer bearing member, said sleeve-type, inner bearing member, said shaft

  protection member, and said shaft member are all positioned within said cavity of said magnetic

  impeller, and wherein, when in operational use, said magnetic impeller is rotatory within said

  housing of said jet assembly such that fluid is displaced to the environment.

  75.    Claim 51: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 50, wherein said outer bearing member is manufactured of a plastic material

  or engineered plastics.

  76.    Claim 52: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 50, wherein said sleeve-type, inner bearing member is manufactured of

  rubber or a rubber-like material.

  77.    Claim 53: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 50, wherein said shaft member is manufactured of steel or a metal material.




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 20
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 21 of 29 PageID #: 331



  78.    Claim 54: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 50, wherein said shaft protection member is manufactured of a hard material.

  d)     Claim 55: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 54, wherein said hard material is ceramic or a ceramic-type material.

  79.    Claim 56: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 50, wherein said shaft protection member is polished.

  80.    Claim 57: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 50, wherein said outer bearing member is manufactured of a plastic material

  or engineered plastics, wherein said sleeve-type, inner bearing member is manufactured of

  rubber or a rubber-like material, wherein said shaft member is manufactured of steel or a metal

  material, and wherein said shaft protection member is manufactured of a hard material.

  81.    Claim 58: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 57, wherein said hard material is ceramic or a ceramic-type material.

  82.    Claim 59: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 57, wherein said shaft protection member is polished.

  83.    Claim 60: The Sam’s Accused Pump includes the magnetic coupling-type pump

  according to Claim 50, wherein said magnetic impeller comprises a magnetic pole array, wherein

  said motor assembly further comprises a magnetic pole array and a motor shaft member adapted

  for being rotated such that a magnetic field generated by said magnetic pole array of said motor

  assembly moves or fluctuates in accordance with the rotation of said magnetic pole array of said

  motor assembly, wherein said motor drives said magnetic pole array of said motor assembly,

  wherein said magnetic field moves and/or causes rotation of said magnetic pole array of said

  magnetic impeller, and wherein rotation of said magnetic impeller results in the fluid being



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 21
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 22 of 29 PageID #: 332



  drawn towards said magnetic impeller through said at least one inlet aperture and the fluid to be

  propelled out of said jet assembly through said at least one outlet aperture.

  84.    Claim 61: The Sam’s Accused Pump practices a method for displacing a fluid to an

  environment using a bearing and shaft assembly for a jet assembly of a magnetic coupling-type

  pump, said method comprising the steps of:

  a.     securing a bearing and shaft assembly at a predetermined location within a housing of jet

  assembly, wherein said improved bearing and shaft assembly comprises a sleeve-type, bearing

  assembly and a shaft assembly, wherein said sleeve-type, bearing assembly comprises an outer

  bearing member and a sleeve-type, inner bearing member, wherein said shaft assembly

  comprises a shaft member and a shaft protection member, wherein said outer bearing member

  comprises a body comprising a first end, a second end, and a cavity extending from said first end

  to said second end, wherein said cavity of said body is dimensioned and configured for receiving

  said sleeve-type, inner bearing member, and wherein said outer bearing member is dimensioned

  and configured for fitting within a cavity of a magnetic impeller of the jet assembly of the

  magnetic coupling-type pump used for displacing the fluid to the environment, wherein said

  sleeve-type, inner bearing member comprises a body comprising a first end, a second end, and a

  cavity extending from said first end to said second end of said body of said sleeve-type, inner

  bearing member, and wherein said sleeve-type, inner bearing member is dimensioned and

  configured for fitting within said cavity of said body of said outer bearing member and within the

  cavity of the magnetic impeller of the jet assembly, wherein said outer bearing member and said

  sleeve-type, inner bearing member, when in operational use, are positioned adjacent to one

  another and are aligned axially with one another, wherein said shaft assembly is adapted for

  being secured at a predetermined location within the housing of the jet assembly, wherein said



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 22
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 23 of 29 PageID #: 333



  shaft member comprises a body comprising a first end and a second end, and wherein said shaft

  member is dimensioned and configured for fitting within said cavity of said body of said shaft

  protection member and within the cavity of the magnetic impeller of the jet assembly, wherein

  said shaft protection member comprises a base and a body extending upwardly from said base of

  said shaft protection member, wherein said base of said shaft protection member comprises a

  cavity, wherein said body of said shaft protection member comprises a first end, a second end,

  and a cavity extending from said first end to said second end of said body of said shaft protection

  member, wherein each of said cavity of said base and said cavity of said body of said shaft

  protection member is dimensioned and configured for receiving said shaft member and wherein

  said shaft protection member is dimensioned and configured for fitting within said cavity of said

  body of said sleeve-type, inner bearing member and within the cavity of the magnetic impeller of

  the jet assembly, wherein, when in operational use, said shaft member and said shaft protection

  member are positioned within said cavity of said body of said sleeve-type, inner bearing

  member, which is positioned within said cavity of said body of said outer bearing member,

  wherein, when in operational use, said outer bearing member, said sleeve-type, inner bearing

  member, said shaft protection member, and said shaft member are all positioned within the

  cavity of the magnetic impeller of the jet assembly, and wherein, when in operational use, the

  magnetic impeller of the jet assembly is rotatory within the housing of the jet assembly such that

  fluid is displaced to the environment;

  b.     causing rotation of the magnetic impeller positioned within a chamber defined by the

  housing of the jet assembly;

  c.     receiving the fluid and allowing the fluid to pass through at least one input aperture

  disposed about the housing of the jet assembly;



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 23
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 24 of 29 PageID #: 334



  d.     disturbing the fluid with the rotating magnetic impeller; and

  e.     outputting the fluid through at least one output aperture disposed about the housing of the

  jet assembly such that the fluid is displaced to the environment.

  85.    Claim 62: The Sam’s Accused Pump practices a method for displacing a fluid to an

  environment using a bearing and shaft assembly for a jet assembly of a magnetic coupling-type

  pump which comprises the steps described in Claim 61 wherein said outer bearing member

  further comprises a base comprising a cavity, wherein said body of said outer bearing member

  extends upwardly from said base of said outer bearing member, and wherein said cavity of said

  base of said outer bearing member is dimensioned and configured for receiving said sleeve-type,

  inner bearing member, and wherein said shaft member further comprises a base, wherein said

  body of said shaft member extends upwardly from said base of said shaft member.

  86.    Claim 63: The Sam’s Accused Pump practices a method for displacing a fluid to an

  environment using a bearing and shaft assembly for a jet assembly of a magnetic coupling-type

  pump which comprises the steps described in Claim 61, wherein the jet assembly is adapted for

  being coupled to the magnetic coupling-type pump, wherein the magnetic impeller comprises a

  magnetic pole array, wherein a motor assembly of the magnetic coupling pump comprises a

  motor, a magnetic pole array, and a motor shaft member adapted for being rotated such that a

  magnetic field generated by the magnetic pole array of the motor assembly moves or fluctuates

  in accordance with the rotation of the magnetic pole array of the motor assembly, wherein the

  motor drives the magnetic pole array of the motor assembly, wherein the magnetic field moves

  and/or causes rotation of the magnetic pole array of the magnetic impeller, and wherein rotation

  of the magnetic impeller results in the fluid being drawn towards the magnetic impeller through




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 24
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 25 of 29 PageID #: 335



  the at least one inlet aperture and the fluid to be propelled out of the jet assembly through the at

  least one outlet aperture.

  87.    Claim 64: The Sam’s Accused Pump practices a method for displacing a fluid to an

  environment using a bearing and shaft assembly for a jet assembly of a magnetic coupling-type

  pump which comprises the steps described in Claim 61, wherein said outer bearing member is

  manufactured of a plastic material or engineered plastics, wherein said sleeve-type, inner bearing

  member is manufactured of rubber or a rubber-like material, wherein said shaft member is

  manufactured of steel or a metal material, and wherein said shaft protection member is

  manufactured of a hard material.

          VI.     PATENT ALLEGATIONS CONCERNING THE D’736 PATENT

  88.    Before Defendants began producing the Sam’s Accused Pump, at least one of the Sam

  Businesses purchased Plaintiff’s Magna-Jet spa pumps. As Defendants designed the Sam’s

  Accused Pump, Defendants deliberately copied the appearance of Plaintiff’s pump, such that an

  ordinary observer familiar with pipeless spa pumps would recognize Sam’s Accused Pump as

  deceptively similar to Plaintiff’s pump, as protected in design patent D’736.

         VII.     PATENT ALLEGATIONS CONCERNING THE D’723 PATENT

  89.    Before Defendants began producing the Sam’s Accused Pedicure Spa, Sam’s Businesses

  purchased Plaintiff’s child’s pedicure spa routinely. Defendants then designed Sam’s Accused

  Pedicure Spa deliberately to copy the appearance of Plaintiff’s pump (see Exhibit C), such that

  an ordinary observer familiar with pipeless spa pumps would recognize Sam’s Accused Pump as

  deceptively similar to Plaintiff’s pump, as protected in design patent D’723.




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 25
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 26 of 29 PageID #: 336



                                        VIII.     CLAIMS

                                A. Infringement of the ’933 patent

  1.     Plaintiff herein realleges the previous allegations stated supra.

  2.     Plaintiff is the owner of all right, title, and interest in the ‘933 patent.

  3.     Tran and the Sam Businesses have been and are directly infringing and inducing others to

  infringe and contributing to the infringement of the ’933 patent by, among other things, making,

  using, offering to sell or selling in the United States, or importing into the United States, a spa

  motor covered by one or more claims of the ’933 patent.

  4.     Defendants have been aware of the ’933 patent but deliberately copied Plaintiff’s motor

  anyway, continuing to do so even now after Plaintiff tried to work with them before filing suit.

                               B. Infringement of the D’736 patent

  5.     Plaintiff herein realleges the previous allegations stated supra.

  6.     Plaintiff is the owner of all right, title, and interest in the D’736 patent.

  7.     Tran and the Sam Businesses have been and are directly infringing and inducing others to

  infringe and contributing to the infringement of the D’736 patent by, among other things,

  making, using, offering to sell or selling in the United States, or importing into the United States,

  a spa motor deceptively similar to the invention design which is protected by the D’736 patent.

  8.     Though Defendants were aware that Plaintiff’s spa motor was protected by patent law,

  Defendants deliberately copied Plaintiff’s design and proceeded to market, and are continuing to

  do so even now after Plaintiff tried to work with them before filing suit.

                               C. Infringement of the D’723 patent

  9.     Plaintiff herein realleges the previous allegations stated supra.

  10.    Plaintiff is the owner of all right, title, and interest in the D’723 patent.



  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 26
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 27 of 29 PageID #: 337



  11.    Defendants have been and are directly infringing and inducing others to infringe and

  contributing to the infringement of the D’723 patent by, among other things, making, using,

  offering to sell or selling in the United States, or importing into the United States, a child’s

  pedicure spa deceptively similar to the design disclosed and protected by the D’723 patent.

  12.    Though Defendants were aware that Plaintiff’s child pedicure spa was protected by patent

  law, Defendants deliberately copied Plaintiff’s design and proceeded to market, and are

  continuing to do so even now after Plaintiff tried to work with them before filing suit.

                D. Claim - Intentional Interference with Existing Business Relations

  13.    Plaintiff herein realleges the previous allegations stated supra.

  14.    Plaintiff maintained existing contracts with multiple distributors which were subject to

  interference by Defendants’ actions.

  15.    Defendants committed a willful and intentional act of interference with the contracts

  between Luraco and its distributors by their sales efforts.

  16.    Defendants’ tortious interference with Plaintiff’s distribution contracts proximately

  injured Plaintiff and caused actual monetary damages or loss.

  17.    Plaintiff is entitled to an award of punitive damages because Defendants acted with

  willful and wanton intent to harm Plaintiff.

                                      E. Claim – Civil Conspiracy

  18.    Plaintiff herein realleges the previous allegations stated supra.

  19.    All named defendants are controlled by Defendant Tran. GTP handles production of the

  Sam’s Accused Pedicure Spa, and the other business entities cooperate, all of them knowing that

  multiple patents covered the products.




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 27
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 28 of 29 PageID #: 338



  20.     As more fully set forth above, Vu Tran and his wife Nga Vo operate their many entities

  to infringe the Patents-In-Suit in concert. Plaintiff seeks a declaration that all the defendants

  herein named are jointly and severally liable for damages due to patent infringement as herein

  described and all may be enjoined to cease such actions under the Declaratory Judgment Act, 28

  U.S.C. §§ 2201–2202.

                                       F. Claim – Injunctive Relief

  21.     As more fully set forth in Plaintiff’s Application for Issuance of Preliminary Injunction

  and Brief in Support filed concurrently or at a later time, Plaintiff is entitled to injunctive relief.

  Specifically, there is a substantial likelihood that Plaintiff will succeed on the merits of its

  infringement claims.

  22.     Further, there is a substantial threat that Plaintiff will be irreparably injured as a result of

  the Defendants' continued infringement, as the sale of the accused products encourages other

  infringers, damages the market, and confuses end users as to the origin of counterfeit goods

  which resemble Plaintiff's products.

  23.     Further, such injury has no legal remedy; money damages will not repair the distrust that

  end users have when counterfeit goods do not perform as Plaintiff’s customers expect.

  24.     These injuries outweigh the current and ongoing injury to Plaintiff, and grant of

  injunctive relief will not disserve the public interest.

  25.     Based on the above facts, a temporary injunction is appropriate in this case.

                                         G. JURY DEMAND

  26.     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

  requests a jury trial on its claims of infringement of the Patents-In-Suit.




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 28
Case 4:19-cv-00051-ALM-KPJ Document 15 Filed 02/14/19 Page 29 of 29 PageID #: 339



                                   H. PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays for a judgment in its favor and against Defendants which:

  a)     Awards Plaintiff compensatory damages as a result of Defendants’ infringement of the

  Patents-In-Suit, together with interest and costs, and in no event less than a reasonable royalty;

  b)     Awards to Plaintiff its actual monetary damages resulting from Defendants' intentional

  interference with Plaintiff’s existing business relations with punitive damages;

  c)     Concludes that this is an exceptional case, and awarding to Plaintiff its expenses, costs,

  and attorney's fees under 35 U.S.C. § 285 for the deliberate infringement by Defendants.

  d)     Temporarily and permanently enjoins Defendants and all their associated businesses from

  further infringement; pursuant to U.S.C. § 283, including the production, sale, or importation of

  the Sam’s Accused Pump and Sam’s Accused Children’s Spa, and an order requiring the

  destruction of such devices.

  e)     Awarding costs of suit by Luraco and other relief as this Court deems just and equitable.

                 Respectfully submitted this February 13, 2019,

                         /s/ Warren V. Norred
                         Warren V. Norred, TX Bar No. 24045094, wnorred@norredlaw.com
                         NORRED LAW, PLLC; 515 E. Border; Arlington, TX 76010
                         O: 817-704-3984, F: (817) 524-6686;
                         Attorney for Plaintiff




  Exhibits attached:
  A: Utility Patent No. 9,926,933                       E: Image of Sam’s Accused Pedicure
  B: Design Patent No. D622,736                         F: First Demand Letter
  C: Design Patent No. D751,723                         G: Second Demand Letter
  D: Image of Sam’s Accused Pump




  4:19-cv-00051-ALM-KPJ, First Amended Complaint, Luraco Health v. Vu Tran, et al. Page 29
